DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s submission under 37 CFR 1.114 filed on 5 March, 2021. The amendments have been entered, and accordingly, claims 1-6 remain pending.

Claim Interpretation
The claim limitation “fastening elements” in claim 3 are being interpreted under 35 U.S.C. 112(f) as previously noted within the Non-Final Rejection mailed on 11 June, 2020 and the Final Rejection mailed on 5 November, 2020. Applicant has not argued the interpretation of these limitation under 35 U.S.C. 112(f) nor amended the claims to cause a different interpretation 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6, recites, “wherein the electrical heating device is a silicone panel heater which is fitted on the lower side of the aluminum plate”, which renders the claim indefinite. In particular, the invention, as defined in independent claim 1, is “A cooling and heating plate, in particular for the presentation of food and beverages, in which the plate is connectable to a cooling unit and has an electrical heating device on the lower side of the plate”, such that the invention is the cooling and heating plate, but is provided respective to elements which are not the claimed invention. Looking at claim 6, one having ordinary skill within the art would not be readily apprised of the metes and bounds of the claimed invention, as it relates to specifically, “a cooling and heating plate”, of which is provided to be connectable to an “electrical heating device on the lower side” of this cooling and heating plate such that the connectability to the electrical heating device on the lower side” is seen as an intended use or purpose of the invention when place in application. More so, it appears that the use of the “electrical heating device” is a part of the preamble of the claimed invention, such that “the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use ‘can be resolved only on review of the entirety of the [record] to gain an understanding of whether the inventors actually invented and intended to encompass by the  claim’ as drafted without importing ‘extraneous limitations from the specification’.” See MPEP § 2111.02-II. More so the same section of the MPEP recites, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference…between the claimed invention and the prior art”. With respect to the effects of the preamble, it is determined that he preamble does not further limit the structure of the claimed invention, “a cooling and heating plate”, but rather recites the intended use and purpose of the claimed invention of which the prior art need only be capable of. The recitation does not positively recite the elements related to, in this case, “the electrical heating element” which is to be on the lower surface of the claimed invention (“cooling and heating device”). For examination purposes, it is being interpreted that the claimed invention only be capable of being placed in connectable relationship with an electrical heating element, defined as a silicon panel heater in dependent claim 6, along a lower side of the claimed “cooling and heating plate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation provided within the Non-Final Rejection mailed on 11 June, 2020 for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations).
As to claim 1, HÖLLER discloses a cooling and heating plate(e.g.,1), in particular for the presentation of food and beverages (par. 1), in which the plate is connectable to a cooling unit(e.g., combination of 9, 10, 11; par. 7 and 15) and has an electrical heating device(e.g., 6) on the lower side of the plate(figure 1), wherein the plate is designed as a multilayered plate(1; par. 13) having an upper plate(e.g., 2), preferably consisting of chromium-nickel steel(par. 13), and, situated there below, an aluminum plate(e.g.,3; par.13), wherein at least one pipe is integrally cast in the aluminum plate to form the coolant ducts (par. 13).
However, HÖLLER does not further disclose wherein the at least one pipe is a steel pipe having a compressive strength of at least 50 bar, and wherein the entire circumference of the 
HOFFMANN is within the field of endeavor provided a plate construction with a pipe being routed therein (par. 1, lines 13-14). Particularly, HOFFMANN teaches an aluminum plate (2; par.8, lines 57-64; par. 21, line 185 – par. 22, line 203) which includes at least one steel pipe (6; par. 18, lines 136-137), particularly stainless steel, integrally cast in the aluminum plate to form coolant ducts (4; par.8, lines 57-64; par. 18, lines 136-137; par. 20, line 173 – par. 22,line 203), wherein an entire circumference of the steel pipe is in direct contact with the aluminum plate so that the steel pipe is integral with the aluminum plate (par.8, lines 57-64; par. 14, lines  109-112; par. 18,lines 136-137; par. 20, line 173 – par. 22,line 203, wherein the steel pipe is encapsulated within aluminum, such that after the casting or molding process the aluminum plate encases the steel pipe so as to be understood to be in direct contact with the entire circumference to integrally form the steel pipe and aluminum plate with one another). HOFFMANN teaches such addition of the steel pipe within the aluminum plate, as provided, avoids problems of electrolysis of aluminum or prevents redox reactions from occurring (par. 4, lines 30-31), and further, provide inexpensive production and simplified production of the cold plate (par. 6,lines 47 – par. 8, line 64). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention as effectively filed to modify the aluminum plate of HÖLLER to incorporate steel piping integrally cast, and in direct contact along the entire circumference of the steel pipe, as required by the claims, for the purpose of preventing decomposition of the aluminum cooling plate (as HÖLLER provides refrigerant is in contact directly to the aluminum plate) and further provide simplification of the plate and channel manufacture, while reducing cost of production. This modification would provide that see NPL: Properties_ Stainless Steel - Grade 304 (UNS S30400) - AZOM (March 2015) and Properties_ Stainless Steel - Grade 316 (UNS S31600) - AZOM (March 2015)), for the purposes of reducing decomposition of the aluminum plate, and further simplifying and reducing cost of production.
Second, it will be noted for the Applicant the recitation of “integrally cast in the aluminum plate” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that the steel pipe is cast within the aluminum plate.  In the prior art, HOFFMAN teaches that the steel pipe is cast within the aluminum plate. When modified within HÖLLER, it would be provided that the assembly provides the steel pipe is formed within the aluminum plate so as to be integral. For this reason, the prior art provides the steel pipe is formed in a unitary structure with the aluminum plate which are seen to be structurally the same as that in the claimed invention regardless of the process integrally cast the steel pipe within the aluminum plate. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.

As to claim 2, HÖLLER, as modified by HOFFMANN, further teaches wherein the steel pipe is bent in a meandering shape (fig. 3-4).

As to claim 5, HÖLLER, as modified by HOFFMANN, teaches wherein the aluminum plate has a thickness of 5mm (par. 7), wherein the steel pipe resides within the center aluminum plate (see rejection of claim 1), but does not disclose wherein the thickness is twice as large as the outside diameter of the steel pipe.
However, it would have been obvious for one having ordinary skill in the art, prior to the date the invention was effectively filed, to cause the device of HÖLLER to have a thickness twice as the diameter of the steel pipe since  it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)) In the instant case, the device of HÖLLER would not operate differently with the claimed thickness and diameter since the pipe is intended to reside within the aluminum plate with a thickness of at least 5mm, the device would function appropriately having the claimed thickness to diameter ratio. Further, the Applicant places no criticality on the thickness (at least twice the diameter of the pipe), indicating simply that the “aluminum plate should be think, but on the other hand, it should be ensured that the steel pipe, even in the case of slight deviations from the planned central position, is sufficiently covered. According to a further preferred feature, there is therefore provision that the aluminum plate has a thickness which is approximately twice as large as the outside diameter of the steel pipe” (par. 20 of the present invention).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and ABRAS (US 6,782,195).
As to claim 3, HÖLLER, as modified by HOFFMANN, does not further disclose the fastening elements integrally cast in the aluminum plate.
However, ABRAS is within the relevant field of endeavor provided a heating and cooling plate (abstract). ABRAS teaches a multilayer plate (e.g.,100) of which includes a top plate (e.g., 114), a center plate (e.g., 108 and 112), and a bottom plate (e.g.,106), wherein a pipe is positioned within the layers (e.g., 110 or 116). ABRAS teaches wherein the entire assembly is joined by fasteners (e.g., 118 with 124, 126, and 128; col.4, lines 31-41). The purpose of such a configuration provided that the overall fixture can be simply broken down as necessary to service or replace parts. In addition it will ensure that the system is reliably secured during operation (col.4, lines 31-41).  One having ordinary skill within the art might find this advantageous over the current manufacturing design of HÖLLER, as it is not apparent that the parts can be broken down in a facilitated manner to enable service and replacing of parts. It, therefore, would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of ABRAS to incorporate fasteners of which are through all of the plates, for the above reasons. 
Secondly, it will be noted for the Applicant the recitation of “integrally cast in the aluminum plate” is seen as a product-by-process claim. See MPEP §2113. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the process-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In this case, the Applicant's invention provides that the fastening elements are at least cast within the aluminum plate.  In this prior art, ABRAS teaches that when fastened to assembly the plates the fastener is positioned through each plate. When modified within HÖLLER, it would be provided that the assembly provides the fasteners through each plate to form an integral structure, including the fastener being held, as least partially, within the aluminum plate so as to be integral. For this reason, the prior art provides the fasteners through each plate to form a unitary structure which are seen to be structurally the same as that in the claimed invention regardless of the process integrally cast the fastening members within the aluminum plate. Thus, the product-by-process is given the appropriate amount of weight with regards to the overall structure that outcomes from the process, and that the prior art shows this overall outcome structure.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and KELLY PIPE (NPL: “Welded Pipe vs Seamless Pipe” –KELLY PIPE (January 2016)).
As to claim 4, HÖLLER, as modified by HOFFMAN, further teaches wherein the pipe is a single pipe (see fig. 3-4), but HÖLLER, as modified, fails to disclose that the pipe is seamless.
That being said, there are known advantages of seamless pipes, as taught by KELLY PIPE. Although the type of pipe design used is based upon that of ordinary skill within the art, KELLY PIPE notes that seamless pipes do not contain weak areas surrounding a welded area, such that breakage and leakage could occur (pg. 1-2). It would be advantageous to further have a pipe of which does not have weakened sections, such as those where welds exists. For this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of KELLY PIPE to incorporate a seamless steel pipe to overcome the disadvantages known within other pipe designs, such as welded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HÖLLER (AT 14173 U1 – published 15 May, 2015, see English machine translation for citations), in view of HOFFMANN (DE 102007023058 A1 – published 30 October, 2008, see English machine translation provided within this Non-Final Rejection for citations) and TIPTON (US 4,593,752).
As to claim 6 (as interpreted in the rejection of claim 6 under 35 U.S.C. 112(b)), HÖLLER, as modified by HOFFMANN, teaches wherein the electrical heating device is at least capable of being fitted on the lower side of the aluminum plate (par. 14), but does not explicitly 
TIPTON, however, is within the field of endeavor by provided a heating and cooling system for food (abstract). TIPTON teaches that a silicone heater is known within the art to be utilized for heating (col.3, line 59- col.4, line 9), and specifically pad-type silicone heaters.  Particularly, pad-type silicone heater are known to be used as they have a low mass which enables quicker heating and cooling and may be employed or heating large surface areas (col.3, line 59-col.4, line 9). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify HÖLLER, in view of HOFFMANN, further with the teachings of TIPTON to provide that the electrical heating device is capable of being connected to the lower side of the claimed invention could be a silicone panel heater for the reasons provided by TIPTON.

Response to Arguments
Applicant’s arguments, see page 6, filed 5 March, 2021, with respect to the rejection of the claim interpretation of claim 1 under 35 U.S.C. 112(f) and claims 1-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) for claim 1 ( “cooling unit” and “electrical heating device”) and the rejections under 35 U.S.C. 112(b) of claims 1-6 have been withdrawn. The Examiner will highlight MPEP § 2181-I(A) which states, “When applicant uses the term "means" or "step" in the preamble, a rejection under 35 U.S.C. 112(b)  may be appropriate when it is unclear whether the preamble is reciting a means- (or step-) plus- function limitation or whether the preamble is merely stating the intended use of the claimed invention. When applicant merely states an intended use of the claimed invention in the preamble (e.g., "A device for printing, comprising ..."), the examiner should not construe such language as reciting a means-plus-function limitation.”. The limitations are a part of the preamble of the claimed invention, the limitations are structure the claimed invention are intended to be applied with during use, such that they are an intended use of the claimed invention, and therefore, no longer interpreted under 35 U.S.C. 112(f). In view of this, the claim limitation “cooling unit” is no longer rejected under 35 U.S.C. 112(b) for failing to provide corresponding structure within the disclosure, which would be required under the interpretation under 35 U.S.C. 112(f).
Applicant’s arguments, see pages 7-11, filed 5 March, 2021, with respect to the rejection(s) of claim(s) 1, 2, 5 under 35 U.S.C. 103 as being unpatentable over HÖLLER, in view of RODIER, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with the combination of HÖLLER, in view of HOFFMANN. Particularly, HOFFMANN teaches encapsulated casted steel pipes, particularly stainless steel, which would provide that the cooling ducts of HÖLLER could be provided with steel pipes integrally cast therein for the purposes of mitigating decomposition, via electrolysis or a redox reaction, of the aluminum plate, and further with the entire circumference being in contact with the aluminum plate via an encapsulating casting/molding process, which limits cost and complexity of manufacturing. In view of the teachings of HOFFMANN, the Examiner believes the claimed invention defined in claims 1-6 are rendered obvious, in view of the rejections submitted herein, and therefore, unpatentable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/3/2021